DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
Claims 1-22 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as cited.  The closest reference “A Floor Plan Creation Tool Utilizing a Smartphone with an Ultrasonic Sensor Gadget”, Kashimoto et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein a measuring device receives a shape of a room in a building, determines a dimension set of the room based on the shape, transmits the shape and dimension set to a mobile device, which is configured to determine a layout of the building based on the shape and dimension set as cited in claim 1 and controlling conditioned air equipment based on the layout as cited in independent claims 10 and 17.

Instead, Kashimoto et al. disclose a floor plan creation tool utilizing a smartphone attached with an ultrasonic sensor gadget; in the measurement, the user makes a lap along the wall in each room. After that, the tool estimates the accurate shape and size of the room; this tool leverages the inertial sensors implemented in the smartphone to track the walking path of the user, the ultrasonic sensor in the gadget measures the distance between the path and walls to estimate sized and shape of the room.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864